—Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed December 19, 1978, upon his conviction of criminal sale of marihuana in the second degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to probation for a period of five years. The case is remitted to the County Court, Suffolk County, to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Hopkins, Damiani and Martuscello, JJ., concur. Mollen, P. J., and Titone, J., dissent and vote to affirm the sentence.